Citation Nr: 0326954	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  95-38 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for disability of the 
legs and knees.

4.  Entitlement to service connection for headaches on a 
secondary basis.

5.  Entitlement to service connection for residuals of 
exposure to radiation, to include a lesion of the left 
buttock.

6.  Entitlement to service connection for depression on a 
secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

On May 1, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ascertain that all the medical 
records from the private health care 
providers listed in the VA forms 21-
4142 (Authorization and Consent to 
Release Information to the Department 
of Veterans Affairs) submitted by the 
veteran in September 2002 are contained 
within the claims files.  If the 
records are not available, the claims 
files should be properly documented in 
this respect.  The RO is requested to 
review the case to ensure compliance 
with the VCAA, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).

	2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be examined by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of each 
currently present disorder of the back, 
legs, and knees.  The claims folders, 
to include any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folders were reviewed.  
Any indicated studies should be 
performed.
Based upon the examination results and 
a review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the back, legs, and knees 
as to whether it is at least as likely 
as not that the disorder originated 
during active service, is otherwise 
etiologically related to active 
service, or was caused or chronically 
worsened by the veteran's service-
connected pes planus disability.  With 
respect to any disorder the examiner 
believes was chronically worsened by 
pes planus, the examiner should attempt 
to identify the extent of disability 
due to aggravation.  The rationale for 
each opinion expressed should also be 
provided.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be examined by psychiatrist 
to determine the nature, extent and 
etiology of each currently present 
acquired psychiatric disorder.  The 
claims folders, to include any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folders were reviewed.  Any indicated 
studies should be performed.
Based upon the examination results and 
a review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder as to 
whether it is at least as likely as not 
that the disorder was caused or 
chronically worsened by the veteran's 
service-connected pes planus.  If the 
examiner believes that any psychiatric 
disorder was aggravated by pes planus, 
the examiner should attempt to identify 
the extent of disability due to 
aggravation.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
by a podiatrist to determine the 
current degree of severity of his pes 
planus.  Specifically, the examiner is 
requested to characterize the veteran's 
pes planus as mild, moderate, severe, 
or pronounced.  He or she is also 
requested to note with respect to each 
foot whether there is evidence of 
marked pronation, extreme tenderness of 
the planter surfaces, marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation, not 
improved by orthopedic shoes or 
appliances.  

The examiner should also assess any 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, as well 
as functional impairment due to pain, 
during flare-ups and on repeated use.  
The examiner should also be requested 
to provide an opinion concerning the 
impact of the disability on the 
veteran's ability to work.  The 
veteran's claims folders must be made 
available to and reviewed by the 
examiner. 
The rationale for all opinions 
expressed must be provided.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





